EXHIBIT A
EXHIBIT B
October 1, 2018



C. Matthew Didaleusky
630 Grand View Avenue, Suite 106
San Francisco, CA 94114
mdidaleusky@gmail.com

       Re: Budbo, Inc.; Demand for Mediation

Dear Mr. Didaleusky:

As indicated to you on Thursday, Rick Burnett will participate in a mediation to resolve
the claims being made by your clients.

Pursuant to the Budbo by-laws (Article VII, Section 5) and Delaware Corporations Code
§ 145(e), Mr. Burnett requests that Budbo advance to him payments sufficient to cover
the expenses of defending your clients’ claims – including the expenses associated with
the contemplated mediation. As your clients are in control of the company’s assets, I am
directing Mr. Burnett’s request directly to you. Enclosed with this letter is an
undertaking executed by Mr. Burnett agreeing to repay all fees advanced to him if it shall
ultimately be determined by a court of competent jurisdiction that Mr. Burnett is not
entitled to be indemnified by the corporation.

With respect to the selection of a mediator, I recommend that, for logistical purposes, we
choose a mediator who is venued in Orange County. One of your proposed mediators,
Mr. Cervaris, has confirmed that he charges an extra fee to travel to Orange County. In
addition, he does not have access to Orange County facilities where the mediation can be
convened. I have not spoken to Mr. Allen, but I would suspect that he presents similar
issues as he is located in Los Angeles.

As the Shareholders’ Agreement has the shareholders’ submitting to jurisdiction in
Orange County courts, this county is the appropriate venue for the mediation. Before I
tender any names to you, please let me know that your clients are amenable to this
location. (I am assuming that your clients will be attending the mediation, in person.
Please confirm.)




     Kesher Law Group, P.C. • 1919 N. Heliotrope Dr., Santa Ana, CA 92706 • T: 714.296-8309
                              Jeffrey.Katz@KesherLawGroup.com
Finally, there is a BTI administrative matter that I would like to bring to your attention.
BTI's annual services fee is due. I am attaching the invoice. If the fees are not paid,
A&P Intertrust will cancel services for BTI. Three to six months later BTI will be struck
off the Register as a non-renewed company. The use of a company removed from the
Registry is illegal and could result in legal actions against the company and its owners.
Regardless of the outcome of mediation, it is in no one's interest to lose business
registration of BTI.

Once again, as your clients are in control of BTI’s assets, please confirm that they will
coordinate the payment of this invoice.


                                       Very truly yours,

                                       KESHER LAW GROUP, P.C.

                                       /s

                                       Jeffrey Katz




Enclosures


cc: Rick Burnett




     Kesher Law Group, P.C. • 1919 N. Heliotrope Dr., Santa Ana, CA 92706 • T: 714.296-8309
                              Jeffrey.Katz@KesherLawGroup.com
EXHIBIT C
EXHIBIT D
October 16, 2018



C. Matthew Didaleusky
630 Grand View Avenue, Suite 106
San Francisco, CA 94114
mdidaleusky@gmail.com

       Re: Budbo, Inc.; Proposed Mediator; Letters from Rick Burnett

Dear Mr. Didaleusky:

Per your earlier requests, I am providing to you with the name of a judge who could
appropriately mediate the dispute among our clients: Hon. Jay C. Gandhi (Ret.). You
can review Judge Gandhi’s background at the JAMS website:
https://www.jamsadr.com/gandhi/. Julie Ware serves as the Judge’s case manager. She
can be reached at (213) 253-9721. Please advise her that the mediation should be
convened at the JAMS Orange County location.

As of this date, I have not received a response to my October 9, 2018 email to you
regarding BTI’s current assets. LaneAxis and Mr. Burnett were alarmed by your
representation that Budbo, Inc. is insolvent. Accordingly, and based upon their conduct
over the last few months, they have moved forward with removing Luke Patterson from
his Budbo Director and President positions; and Jacob Patterson from his Budbo CTO
position. Attached are Mr. Burnett’s letters to your client providing them with notice of
the Shareholder and Board actions. Please advise your clients that they no longer have
Board authorization to act on behalf of Budbo.

Please have the Pattersons provide detailed reports to Mr. Burnett regarding their work
since May 2018 and a status on all open projects. Mr. Burnett will also require a detailed
report regarding all financial transactions during this same period.

Mr. Burnett has asked that I reiterate his request to Jacob Patterson reactivate Mr.
Burnett’s Budbo email account.




     Kesher Law Group, P.C. • 1919 N. Heliotrope Dr., Santa Ana, CA 92706 • T: 714.296-8309
                              Jeffrey.Katz@KesherLawGroup.com
I will still require a response to my October 9, 2018 email to you. Please confirm that the
invoice forwarded to you has been paid.


                                       Very truly yours,

                                       KESHER LAW GROUP, P.C.

                                       /s

                                       Jeffrey Katz



Enclosures


cc: Rick Burnett




     Kesher Law Group, P.C. • 1919 N. Heliotrope Dr., Santa Ana, CA 92706 • T: 714.296-8309
                              Jeffrey.Katz@KesherLawGroup.com
EXHIBIT E
Budbo Settlement

  Justin Welch <jwelch@blazierlaw.com>
  Wed 1/30/2019 2:26 PM


  To:Jeffrey   Katz <jeffrey.katz@kesherlawgroup.com>;



Jeff:

Sorry to go dark. I think we’re very close, so I’m putting together a draft of a settlement agreement. Will likely
have it to you tomorrow.

They and their CPA are still trying to interpret something on the 2017 return, and I’ll let you know if I’ve further
questions.

Sincerely,

Justin M. Welch
Blazier, Christensen, Browder
 & Virr, P.C.
Attorneys & Counselors
Barton Oaks Plaza
901 S. Mopac Expy., Bldg. V, Ste. 200
Austin, Texas 78746
512.476.2622
(fax) 512.476.8685
jwelch@blazierlaw.com
www.blazierlaw.com
EXHIBIT F
please call me immediatley

 Jeffrey Katz
 Sat 3/2/2019 11:17 AM


 To:Justin   Welch <jwelch@blazierlaw.com>;




Kesher Law Group
Jeffrey A. Katz | Attorney at Law
1919 N. Heliotrope Dr.
Santa Ana, CA 92706
Direct Dial: (714) 296-8309
Email: jeffrey.katz@kesherlawgroup.com
EXHIBIT G
Revised Agreement and Apologies

 Justin Welch <jwelch@blazierlaw.com>
 Tue 4/9/2019 9:09 AM


 To:Jeffrey   Katz <jeffrey.katz@kesherlawgroup.com>;


 1 attachments (32 KB)
SETTLEMENT AGREEMENT AND RELEASE - Rescission.docx;



Jeffrey:

First, I want to apologize for my radio silence. It is not how I like to interact with opposing counsel. However, for
reasons I cannot discuss, I have been unable to continue negotiations or discuss the case until now. Also note I
am preparing for trial this week so my time is largely not my own until next Wednesday. However, I will do my
best to respond to your inquiries.
I want to emphasize that, although there may be room to refine language, my clients’ are relatively firm on the
major points.

Sincerely,

Justin M. Welch
Blazier, Christensen, Browder
 & Virr, P.C.
Attorneys & Counselors
Barton Oaks Plaza
901 S. Mopac Expy., Bldg. V, Ste. 200
Austin, Texas 78746
512.476.2622
(fax) 512.476.8685
jwelch@blazierlaw.com
www.blazierlaw.com
